 Case 1:19-cr-00029-RPK Document 91 Filed 10/20/20 Page 1 of 2 PageID #: 739




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x
USA,

                          Plaintiff,
                                                                          ORDER
                 -against-                                             19-cr-29 (RPK)

ALONZO SHIPP,

                           Defendant.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        This order grants defendant Alonzo Shipp’s motion to compel at ECF No. 73. The

government anticipates calling law enforcement witnesses at the trial in this case that is scheduled

to begin on November 9, 2020. Gov’t’s Mot. in Lim. at 1 (Dkt. #71). The government has

disclosed to the defense summaries of Civilian Complaint Review Board (“CCRB”) complaints,

Internal Affairs Bureau (“IAB”) investigations, command discipline, and civil lawsuits relating to

those witnesses. Id. at 2-7. It has also moved to preclude cross-examination concerning the

disclosed matters. Id. at 7-9. The defense argues that the government’s disclosures are insufficient

under Giglio v. United States, 405 U.S. 150 (1972), and it asks that this Court compel “the

immediate production of the records that underlie” any “prior substantiated instances of

misconduct.” Def.’s Ltr. in Supp. of Def’s Mot. to Compel at 1 (Dkt. #73).

        The request is granted. Judge Garaufis previously ordered the government to disclose

“[a]ny Giglio material related to” the law enforcement witnesses, “including any CCRB, IAB, and

civil lawsuit files . . . by March 23, 2020.” Mem. & Order 10 (Mar. 9, 2020) (Dkt. #59). The

government did not take issue with the substance of this order at the time, and although the timing

of the order was adjusted, the order remains in effect. I will not revisit it.




                                                        1
 Case 1:19-cr-00029-RPK Document 91 Filed 10/20/20 Page 2 of 2 PageID #: 740




         As soon as possible, the government shall produce to the defense the CCRB and IAB files

that underlie any prior substantiated instances of misconduct. The government shall also produce

the records of prior substantiated instances of command discipline. Judge Garaufis’s order made

clear that he regarded disclosure of the underlying CCRB, IAB, and civil lawsuit files as

appropriate to fulfill the government’s Giglio obligations, and the government has offered no

reason why, given that holding, the underlying command-discipline records should not also be

disclosed.

         The defense shall respond to the government’s motion seeking to restrict impeachment of

the government’s law enforcement witnesses no later than three days from the receipt of these

disclosures. The government shall submit its reply, if any, no later than three days from the

submission of the defendant’s response.

         SO ORDERED.

                                              /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

Dated:          October 20, 2020
                Brooklyn, New York




                                                2
